Citation Nr: 0801827	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  96-41 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for joint pain, claimed 
on a direct basis and as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, claimed on 
a direct basis and as due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder and weight gain, claimed on a direct basis and as 
due to an undiagnosed illness.

4.  Entitlement to service connection for leg and feet 
swelling, claimed on a direct basis and as due to an 
undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962, August 1966 to November 1966, and from 
November 1990 to July 1992.  The veteran also had 29 years of 
inactive duty in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Louisville, 
Kentucky, and Phoenix, Arizona.  

In January 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

In a May 2006 decision, the Board denied claims of 
entitlement to service connection for the residuals of broken 
fingers of the right hand; for chronic disability due to 
multiple wounds to the head, hands, arms, legs, and back; and 
for a broken nose and deviated nasal septum.  The Board also 
granted a 10 percent rating for chronic obstructive pulmonary 
disease and chronic bronchitis.  The veteran's appeal as to 
these issues has been resolved and these matters are not 
presently before the Board.

In May 2006, the Board also remanded the veteran's claims of 
entitlement to service connection for joint pain, a 
gastrointestinal disorder, weight gain, leg and feet 
swelling, and fatigue, each claimed as due to an undiagnosed 
illness.  As will be discussed in greater detail below, the 
requested development has been completed and this case is 
once again before the Board.

In September 2004, the veteran withdrew his appeal as to a 
claim of entitlement to service connection for a left knee 
disorder.  This withdrawal was noted by the Board in its May 
2006 decision.  Thereafter, in July 2007, the veteran asked 
to reinstate this appeal, asserting that his withdrawal was 
"hasty and incorrect."  

Regulations provide that an appeal may be withdrawn in 
writing at any time before the Board promulgates a decision 
by an appellant or by his or her authorized representative.  
38 C.F.R. §§ 20.202, 20.204 (2007).  However, there are no 
statutory or regulatory provisions allowing for reinstatement 
of an appeal once it has been withdrawn and the time period 
for perfecting an appeal has expired.  See M21-1 MR, VBA 
Adjudication Procedure Manual Rewrite (M21-1 MR), Part I, 
Subpart ii, Ch. 5, Section A, Topic 2 and Sections C & D 
(providing that a claimant may reactivate an appeal he has 
withdrawn provided a request is received by VA within the 
remaining appeal period; and further providing that, if the 
appeal is not so reactivated, the decisions will be regarded 
as final.).

As the veteran withdrew his appeal as to that issue, the 
rating decision that was on appeal became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  Therefore, 
the issue of whether new and material evidence has been 
received to reopen the previously denied claim is referred to 
the RO for appropriate action.

During a VA examination conducted in November 2006, the 
veteran asserted that he had a current left shoulder 
disability related to an injury in service.  This matter is 
also referred to the RO for appropriate action.

The issue of entitlement to service connection for leg and 
feet swelling is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The veteran's joint pain and fatigue are attributed to 
Sjogren's syndrome, a known clinical diagnosis; which was not 
manifested in service and is not otherwise shown to be 
related to service.

3.  The veteran's gastrointestinal symptoms are attributable 
to diverticulosis, a known clinical diagnosis; which was not 
manifested in service and is not otherwise shown to be 
related to service.

4.  The veteran's weight grain is attributable to decreased 
activity due to fatigue and joint pain, and was not 
manifested in service and is not otherwise shown to be 
related to service


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by joint 
pain is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Service connection for a disability manifested by fatigue 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. 
§§ 3.303, 3.317.

3.  Service connection for a disability manifested by 
gastrointestinal symptoms and weight grain is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in August 
2001 and February 2004.  The RO informed the appellant of the 
types of evidence needed in order to substantiate his claims; 
the division of responsibility between the appellant and VA 
for obtaining the required evidence; and the RO requested 
that the appellant provide any information or evidence in his 
possession that pertained to such claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  To the extent that any 
required notice was not provided prior to the initial 
unfavorable adjudication, the record reflects that the claim 
was subsequently readjudicated and the appellant was provided 
supplemental statements of the case.  Thus, the Board finds 
no prejudice in proceeding with adjudication of the appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the veteran did not receive notice as 
to the disability rating and effective date elements until a 
November 2006 letter.  Despite the error as to timeliness, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision because his claims were 
subsequently readjudicated in a supplemental statement of the 
case.  Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service medical records, and post-service medical 
records, and other pertinent documents discussed below.  In 
accordance with the Board's May 2006 remand instructions, he 
also underwent VA examination in November 2006 to clarify the 
nature and etiology of his claimed disabilities.

In a letter received in November 2006, the veteran indicated 
that he wished for the record to be held open for an 
additional 60 days so that he could submit evidence in 
support of his claim.  The 60-day period has expired, and no 
additional evidence was received.  The veteran has not since 
asked for further time to submit more evidence.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claims.

II. Relevant Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, supra, for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service- connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317. 

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  In this case, the veteran is 
documented to have had such service.

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) 
through December 31, 2011 (for qualifying chronic 
disabilities that become manifest to a degree of 10 percent 
or more after active duty in the Southwest Asia theater of 
operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, 
the chronic disability must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

III. Analysis

The veteran is seeking service connection for joint pain, a 
gastrointestinal disorder, weight gain, leg and feet 
swelling, and fatigue, each claimed as due to an undiagnosed 
illness.  Alternatively, he appears to be contending that 
these problems are related to an episode of sepsis for which 
he was treated in service.  The Board will address both of 
these theories of entitlement below.

As noted above, in May 2006, the Board remanded the claims of 
entitlement to service connection for joint pain, a 
gastrointestinal disorder weight gain, leg and feet swelling, 
and fatigue, each claimed as due to an undiagnosed illness.  
The Board noted that these issues had been remanded 
previously so that the veteran could undergo an examination 
to determine the etiology of his complaints; however, a 
subsequent examination in November 2004 had only referred to 
his gastrointestinal complaints as "idiopathic" in nature, 
and did not address the other problems claimed as due to an 
undiagnosed illness at all.  Therefore, the Board determined 
that the claims must be remanded once again in order to 
ensure that the necessary VA examination was conducted.

A.  Joint pain

As noted, in a May 2006 decision, the Board denied claims of 
entitlement to service connection for the residuals of broken 
fingers of the right hand; and for chronic disability due to 
multiple wounds to the head, hands, arms, legs, and back.  
Thus, the appeal as to those claims were resolved and those 
issues are not currently before the Board.  In the 
Introduction section of this decision, the Board also 
referred a new claim of service connection for a left 
shoulder disorder, and the issue of whether to reopen a 
previously denied claim of service connection for a left knee 
disorder. 

The discussion herein is limited to the veteran's claim of 
entitlement to service connection for generalized joint pain, 
which he has contended is due to an undiagnosed illness 
and/or an in-service episode of sepsis.  This decision does 
not address the joint disabilities discussed above that were 
either decided in the Board's final May 2006 decision, or 
have been referred to the RO.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for generalized joint pain.  In this 
regard, the Board finds the most probative evidence of record 
to be the report of a VA examination in November 2006, which 
was conducted by a physician who had also examined the 
veteran on another occasion in 2003.  As will be discussed in 
greater detail below, the VA examiner conducted a physical 
examination and a thorough review of the claims file, and 
ultimately found that the veteran's complaints of generalized 
joint pain is attributable to a sicca syndrome, likely 
Sjogren's syndrome, which is not a residual of his in-service 
episode of sepsis.

At the time of the actual physical examination in November 
2006, the VA examiner did not have access to the claims file, 
and was relying on the history provided by the veteran and 
the history contained in his medical chart.  During that 
examination, the veteran reportedly attributed many of his 
current and ongoing symptoms to an in-service episode of 
sepsis, which followed bilateral hernia surgery that was 
performed in 1991.  He explained that this episode was when 
he first began to develop some of his joint pains.

The examiner found that the veteran did not have migratory 
joint pain, and that his pains were quite fixed and for 
explained conditions.  In this regard, it was noted that the 
veteran believed symptoms in his left knee and left shoulder 
to be related to specific injuries in service and not part of 
the other pattern.  He further described pain through various 
joints in the digits of both hands, with a lack of range of 
motion and decreased grip strength in the right hand.  He 
reported experiencing some pain prior to the septicemia, 
which he attributed to a fracture, but he indicated that he 
developed his current pattern of arthralgias and morning 
stiffness after the septicemia.  He described functional 
limitations related to the right hand, but not the left.

The examiner indicated that the veteran had also been given a 
diagnosis of sicca syndrome in 2000.  The examiner indicated 
that, according to his VA treatment records, it had at one 
point been called Sjogren's syndrome, but the rheumatologist 
seemed to ultimately limit the diagnosis to just sicca, even 
though he did meet some criteria for Sjogren's syndrome.  
Specifically, he did have dry eyes, dry mouth, and mild 
chronic fatigue, as well as positive ANA 1:160, but he did 
not have SSA or SSB antibodies, which would be nearly 
specific for Sjogren's syndrome.  

As noted, the examiner did not initially have access to the 
claims file.  Prior to receiving it, he noted his belief that 
the veteran had distinct left shoulder and left knee 
disabilities that were separate from his complaints of 
generalized arthralgias following the episode of sepsis, as 
the veteran believed these to be due to specific injuries.  
However, the examiner also essentially found that he could 
not offer an opinion as to their relationship to service 
because he did not have any service medical records to 
review.  As to Sjogren's syndrome, the examiner noted that it 
was a very difficult disability to diagnose as there was no 
single test.  However, the examiner believed the diagnosis of 
sicca to be well-established, and he had demonstrated a 
moderately positive antinuclear antibody (ANA), which was 
another criterion.  The examiner also noted that chronic 
fatigue and arthralgias were commonly a part of that 
diagnosis, so it would explain his symptoms.  The examiner 
found that there was nothing to indicate that the Sjogren's 
syndrome was related to service, but this could change if he 
found documentation of symptoms in service.

After receiving the claims file, the examiner completed an 
addendum in which he noted that he had reviewed the service 
medical records, which confirmed an episode of sepsis during 
a hospitalization in January 1991 and February 1991.  The 
examiner explained that the veteran had undergone a bilateral 
inguinal hernia repair, and developed sepsis with gram-
negative rods seen on a peripheral blood smear.  The exact 
organism or source was never identified, but it was thought 
that the sepsis was of urinary tract origin and, more 
specifically, of prostate origin.  The examiner explained 
that, in other words, the veteran may have had or developed 
prostatitis, aggravated by the catheter, resulting in sepsis.  
He also had several days of hypotension with requirement of 
pressor agents, and with fluid replacement, the examiner 
noted that there was likely overhydration with development of 
anasarca and possible pulmonary edema.  Records reportedly 
showed that he had developed edema described as 3/4 in the 
upper and lower extremities, as well as an increase in 
abdominal girth and gastric dilation.  He was given a course 
of antibiotics, which was completed, and subsequent notes 
reportedly showed no further recurrence of infection or 
edema.  

As for his symptoms following that hospitalization, the 
examiner noted that special attention was paid to the report 
of an examination in June 1992 in which the veteran reported 
intermittent bilateral knee pain, a history of a football 
injury to his right knee and a work-related injury to his 
left knee, but did not mention any other pertinent symptoms.  
The examiner also noted subsequent VA treatment records, 
which included diagnoses of herniated discs in 1997.  

After discussing this history, the examiner concluded that 
the record did not support ongoing arthralgias after the 1991 
sepsis episode.  For this reason, the examiner found that 
they were more likely related to the sicca syndrome with 
positive ANA, which examiner noted to likely be Sjogren's 
syndrome.  The Board notes that the opinion offered by the VA 
examiner is consistent with an opinion he offered following 
his earlier VA examination in July 2003.  

In light of the VA examiner's conclusion, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  As noted, the provisions of 38 C.F.R. 
§ 3.317 provide for presumptive service connection for 
chronic symptoms, including joint pain, that cannot otherwise 
be attributed to a known clinical diagnosis, or for 
unexplained chronic multisymptom illnesses that become 
manifest to a degree of 10 percent before December 31, 2011.  
However, in this case, the VA examiner found that the 
veteran's generalized joint pain is most likely due to 
Sjogren's syndrome.  As the provisions of 38 C.F.R. § 3.317 
specifically do not apply to diagnosed conditions, service 
connection based on an undiagnosed illness is not warranted.

As to whether the claimed generalized joint pain is directly 
related to service, the VA examiner further found that the 
Sjogren's syndrome was unrelated to the in-service episode of 
sepsis, and was otherwise unrelated to any condition, event, 
or injury in service.  The examiner reviewed the service 
medical records in detail, and found that the sepsis episode 
resolved without any residuals.  With respect to the 
possibility that any of his current problems could be due to 
environmental exposure in the Persian Gulf, the examiner 
noted that he could not provide any opinion without resorting 
to speculation.  The Board notes that a possible connection 
or one based on "speculation" is too tenuous a basis on which 
to grant service connection.  The reasonable doubt doctrine 
requires that there be a "substantial" doubt and "one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102.  

In short, in light of the findings of the VA examiner, the 
Board concludes that the preponderance of the evidence is 
against granting service connection for Sjogren's syndrome 
with generalized joint pain on a direct basis.

Although the veteran may sincerely believe that he has 
generalized joint disability as a result of the in-service 
episode of sepsis, or otherwise due to an illness incurred in 
the Persian Gulf, the etiology of his symptoms is not a 
probative determination for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, to the extent that veteran is competent 
to report a continuity of symptomatology since service, the 
Board finds that his report as to his history have often been 
vague and contradictory.  For examiner, during the November 
2006 VA examination, he described the generalized joint pain 
as having its onset shortly after the episode of sepsis.  
However, during the July 2003 VA examination, he reported 
that it began in 1993 or 1994, which is over a year or two 
following his hospitalization.  Furthermore, during actual VA 
general medical examinations in June 1992 and June 1994, he 
did report a history of specific physical injuries, but there 
were no complaints or findings of generalized joint pain, to 
include following the in-service episode of sepsis.  
Consequently, the Board finds that there is no credible 
evidence of a continuity of symptoms since service regarding 
his complaints of generalized joint pain.

Accordingly, the claim of service connection for joint pain 
is denied, to include as due to an undiagnosed illness.  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine, but it does not apply, because the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

B.  Fatigue

The veteran is also seeking service connection for fatigue, 
also claimed as due to an undiagnosed illness and/or due to 
the in-service episode of sepsis.  

The Board notes that VA general medical examinations in 1992 
and 1994 are negative for complaints or findings of fatigue.  
It appears that this symptom was first documented during an 
October 1998 Persian Gulf Registry examination in which the 
veteran indicated that he had experienced fatigue with 
activity.  

During the subsequent July 2003 VA examination, the veteran 
described in more detail feeling "run down, fatigued" since 
the episode of postoperative sepsis.   He indicated that he 
had been in great shape prior to that episode, but ever 
since, would become exhausted after walking as little as 200 
feet.  He explained that when he attempted much physical 
activity, he would experience symptoms such as exhaustion and 
shortness of breath.  The examiner noted, however, that it 
was interesting that he had worked for a special 
investigations business that investigated fraud, eventually 
becoming its director, until his retirement in 2002.  His 
retirement was reportedly due to his sicca syndrome, and 
embarrassment caused by difficulty communicating due to his 
very dry mouth and throat.  

The examiner noted that the veteran's complaints of fatigue 
were documented in his clinical notes, and that they seemed 
consistent to a great degree of limited exercise ability, 
although there was an element of exhaustion described as 
well.  The examiner noted the possibility of chronic fatigue 
syndrome, which had been linked to Gulf War-related problems, 
but the examiner noted that his chronic fatigue lacked many 
of the characteristics of what is called chronic fatigue 
syndrome.  In particular, the examiner noted his work history 
and high position despite his complaints, and the fact that 
it did not seem to have affected his life severely.  The 
examiner noted that autoimmune disease could cause fatigue, 
but based on his moderate symptoms of that disease, and the 
fact that his fatigue reportedly long preceded the 
arthralgias made such a connection unlikely.  However, the 
examiner had previously noted that he did not have the 
veteran's claims file; thus, his notations as to history 
relied solely on the veteran's own statements.

As discussed in detail above, the VA physician who conducted 
the July 2003 VA examination also conducted the subsequent 
November 2006 VA examination.  The examiner was also provided 
access to the claims file, which he did review in detail.  In 
the report of the November 2006 examination, the examiner 
noted that the fatigue was much as it had been described 
during the earlier examination.  The VA examiner again found 
the work history to be interesting, noting that, although the 
veteran described his work abilities as markedly diminished 
due to physical fatigue and perhaps some cognitive slowness, 
he had worked successfully for a special investigations 
business, even becoming its director, until his retirement in 
2002.  The veteran was reportedly unable to tolerate 
retirement, and had since gone back to work for the same 
organization, working from home and making assignments to 
others.  The examiner noted that, even in this "obviously 
responsible job," the veteran complained that he was just 
not as alert or astute as he had been in the past.  The 
veteran indicated that he was only tired for one or two hours 
after these exercises, and the examiner noted that he did not 
describe 24-hours or more of fatigue following exercise, 
which was one of the criteria for chronic fatigue syndrome.

The examiner concluded that the veteran's fatigue was not 
compatible with chronic fatigue syndrome in light of his work 
history and the absence of so many of the criteria for the 
diagnosis.  The examiner also explained that fatigue was a 
common symptom of Sjogren's syndrome, and that, without other 
clear objective findings, it was at least as likely as not 
attributable to that condition.

In light of the findings of the VA physician in his November 
2006 report, the Board concludes that the veteran's fatigue 
is most likely due to Sjogren's syndrome.  In essence, the 
Board finds this opinion to be the most probative evidence of 
record.   As the provisions of 38 C.F.R. § 3.317 specifically 
do not apply to diagnosed conditions, service connection 
based on an undiagnosed illness or chronic multisymptom 
illness such as chronic fatigue syndrome is not warranted.

With respect to whether the fatigue may be directly related 
to service, to include the in-service episode of sepsis, the 
examiner explained in detail in his November 2006 report that 
all evidence in the records indicated that the veteran 
recovered from his 1991 surgery and sepsis without residuals.  
As to the possibility that his disabilities could be due 
environmental exposure in the Persian Gulf, the examiner 
noted that he could not provide any opinion without resorting 
to speculation.  As noted, a possible connection or one based 
on "speculation" is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the range 
of probability as distinguished from pure speculation or 
remote possibility."  38 C.F.R. § 3.102.  

In essence, the VA examiner found nothing to suggest a 
relationship between the veteran's current complaints and his 
service, to include the episode of sepsis and any environment 
exposure in the Persian Gulf.  The Board notes that there is 
no contrary medical opinion of record suggesting that the 
veteran's fatigue and/or Sjogren's syndrome is related to 
service.  Although the veteran has alleged a continuity of 
symptomatology since service, and there is a clinical note 
dated in September 1991 showing a complaint of fatigue, the 
record reflects that he subsequently underwent VA general 
medical examinations in 1992 and 1994 in which no complaints 
or findings of fatigue were noted.  This is consistent with 
the findings of the VA examiner, who indicated that he 
believed that the veteran had fully recovered from his in-
service episode of sepsis.  Therefore, the Board concludes 
that the greater weight of competent and probative evidence 
is against the claim of entitlement to service connection for 
fatigue.



C.  Gastrointestinal Disorder and Weight Gain

The veteran also contends that he has experienced chronic 
gastrointestinal problems since service, which he believes to 
be the result of an undiagnosed illness and/or the in-service 
episode of sepsis.  He also contends that he has experienced 
weight gain due to inactivity due to various other 
disabilities, including his chronic fatigue and various joint 
problems.

However, the Board finds that the preponderance of the 
evidence is against granting service connection for these 
complaints, either on a direct basis or as secondary to an 
undiagnosed illness.  In essence, the Board finds that the 
veteran's chronic gastrointestinal complaints are shown to be 
due to diverticulosis, which is a diagnosed condition and 
unrelated to his military service.  The Board further finds 
that, although the veteran is shown to have gained weight due 
to inactivity, his activity has been found to be the result 
of other, nonservice-connected disabilities, and not due to 
an undiagnosed illness. 

In this regard, the Board notes the report of an April 1999 
VA examination in which the veteran reported that his 
gastrointestinal complaints began after the in-service 
episode of sepsis.  He reported that he has experienced 
diffuse pain and cramps in his stomach, which were not 
constant, but came on after eating.  He also complained of 
frequent diarrhea stools.  He denied vomiting, and indicated 
that the symptoms did not interfere with eating and his 
appetite was good.  The veteran also reported that he had not 
been able to exert himself ever since the sepsis episode, and 
that he had solely gained weight since that time.  He 
believes this weight gain to be due to his being less active.

The VA examiner noted an initial impression of abdominal 
postprandial pains, sometimes with diarrhea, said to have 
began with his herniorrhographies and sepsis.  However, the 
VA examiner subsequently arranged for additional diagnostic 
studies, including a sigmoidoscopy, which revealed moderate 
diverticulosis.  The VA examiner then added an addendum to 
his report attributing the veteran's gastrointestinal 
complaints to diverticulosis, only.  The examiner also noted 
an impression of weight grain, presumed to be due to lack of 
exercise from his multiple conditions.

The Board notes that the VA physician who examined the 
veteran in April 1999 was the same one who later examined the 
veteran in July 2003 and November 2006.  In the report of the 
July 2003 VA examination, that physician did not offer any 
findings or conclusions as to the veteran's gastrointestinal 
complaints or weight gain, other than noting that the veteran 
weighed 188 pounds and was slightly overweight.

However, during the November 2006 examination, the veteran 
reiterated his belief that he had gained weight as a result 
of inactivity.  As discussed in detail above, he reported 
that he had experienced chronic fatigue since the in-service 
episode of sepsis, which he described as a general loss of 
strength and lack of exercise tolerance.  He also discussed 
his joint pain, and he appeared to attribute his weight gain 
to both the chronic fatigue and joint pain.  The veteran also 
complained of bowel problems, which he described as 
difficulty passing stools.  He denied frequent cramps, 
diarrhea, or blood, but did report occasional cramps.  He 
indicated that he had been advised by his neurosurgeon to 
drink coffee, which had helped markedly.  

With respect to the etiology of the veteran's 
gastrointestinal complaints, the VA examiner noted that the 
veteran was known to have a history of diverticulosis with a 
colonoscopy demonstrating diverticula descending to the 
sigmoid colon in 2004, and a documented episode of 
diverticulitis in January 2006.  The VA examiner considered 
the possibility of irritable bowel syndrome, but concluded 
that the veteran did not meet all of the criteria for such a 
diagnosis because he had constipation but not cramps relieved 
by bowel movements.

With respect to the reported weight gain, the VA examiner 
noted that the veteran weighed 193 pounds at the time of the 
examination, and allegedly weighed 157 pounds before the 
episode of sepsis in service.  The veteran described 157 
pounds as his normal weight.  The VA examiner concluded that 
it was unclear how he attributed the sepsis event to his 
weight gain, and, as discussed in detail above, the examiner 
found that all evidence suggested that the veteran had 
recovered from the sepsis without residuals.  The examiner 
also concluded that he could not offer an opinion as to 
whether environmental exposure in the Persian Gulf may have 
caused his problems without resorting to speculation.  The VA 
examiner indicated his weight appeared on examination to be 
due to moderate obesity, and the examiner noted that by the 
veteran's own report he could not exercise as much to keep 
his weight down.  The VA examiner also noted that the veteran 
also had other problems such as knee difficulties and 
sciatica that would limit exercise.  

As discussed above, the provisions of 38 C.F.R. § 3.317 
provide for presumptive service connection for chronic 
symptoms that cannot otherwise be attributed to a known 
clinical diagnosis, or for unexplained chronic multisymptom 
illnesses that become manifest to a degree of 10 percent 
before December 31, 2011.  However, in this case, the VA 
examiner appeared to find in both April 1999 and November 
1999 that the veteran's gastrointestinal symptoms are due to 
diverticulosis.  As the provisions of 38 C.F.R. § 3.317 
specifically do not apply to diagnosed conditions, service 
connection based on an undiagnosed illness is not warranted.

As to whether the diverticulosis and related gastrointestinal 
symptoms are directly related to service, the VA examiner 
reviewed the service medical records in detail, and found 
that the sepsis episode resolved without any residuals.  The 
examiner also noted that he could not provide any opinion as 
to whether the current problems are related to environmental 
exposure in the Persian Gulf without resorting to 
speculation.  As noted, a connection based on "speculation" 
is too tenuous a basis on which to grant service connection.  
The reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of probability 
as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  

There is no other medical evidence suggesting that the 
veteran's diverticulosis and related symptoms had their onset 
in service, or are otherwise related to service.  The veteran 
has recently reported that they began after the episode in 
service; however, VA general medical examinations in 1992 and 
1994 are negative for such complaints and diverticulosis was 
not diagnosed until 1999.  In light of the findings of the VA 
examiner, and the lack of any contrary medical evidence 
suggesting a relationship between his current complaints and 
service, the Board concludes that the preponderance of the 
evidence is against granting service connection for a 
gastrointestinal disorder on a direct basis.

With respect to his claimed weight gain, the Board notes that 
there is no affirmative medical evidence linking his weight 
gain to service.  Although the veteran has reported 
experiencing weight gain since the episode of sepsis, the 
record reflects that his weight was found to be 157 pounds 
during his June 1992 separation examination, 160 pounds 
during a July 1993 VA outpatient examination, and 158 pounds 
during an annual physical in August 1993.  Thus, although 
gradual weight gain is shown throughout the next decade, no 
weight gain is shown throughout the first year following his 
discharge from active duty in 1992.  Consequently, the Board 
finds that there is no credible evidence of a continuity of 
symptomatology shown since service.  

As to the etiology of his weight gain, the VA examiner 
appeared to accept the veteran's own belief that it was the 
result of his fatigue, and the examiner also appeared to 
suggest that it was related to various joint disabilities.  
However, as discussed in detail above, the veteran has not 
been awarded service connection for fatigue or for the 
Sjogren's syndrome that was found to be the cause of his 
fatigue.  He has also not been awarded service connection for 
his claimed disabilities of the back, knees, or hands, or for 
his complaints of generalized joint pain.  Thus, service 
connection for weight gain cannot be awarded as secondary to 
those disabilities.  38 C.F.R. § 3.310.  

In summary, as the veteran's weight gain has been attributed 
to fatigue and joint pain resulting from his nonservice-
connected Sjogren's syndrome, as well limitations caused by 
other nonservice-connected musculoskeletal disabilities, the 
Board finds that the provisions of 38 C.F.R. § 3.317 and 
§ 3.310 do not apply, and that service connection on a 
presumptive or secondary basis is not warranted.  
Furthermore, as there is no competent evidence otherwise 
linking the weight gain to service, and no credible evidence 
of a continuity of symptomatology shown since service, the 
Board also finds that service connection on a direct basis is 
not warranted.  

ORDER

Entitlement to service connection for joint pain is denied.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for a gastrointestinal 
disorder and weight gain is denied.


REMAND

The veteran also contends that that he has experienced 
swelling in his feet and legs since service due to an 
undiagnosed illness and/or the in-service episode of sepsis.  

As noted, service medical records confirm an episode of 
sepsis during the veteran's hospitalization in January 1991 
and February 1991 to undergo inguinal hernia repair.  Records 
from that hospitalization also show that he had developed 
edema described as 3/4 in the upper and lower extremities.  
He was given a course of antibiotics, which was completed, 
and subsequent notes reportedly showed no further recurrence 
of infection or edema.  A report of a medical examination 
also completed for separation in June 1992 is negative for 
any findings of swelling or edema.

The VA general medical examinations conducted in November 
1993 and June 1994 are both negative for any complaints or 
findings of swelling or edema.  During a VA examination 
conducted in April 1999, the veteran reported a history of 
intermittent swelling in his foot, which sometimes extended 
up to his knees.  He reported that it began with his in-
service episode of sepsis.  Physical examination revealed 
very minor trace edema of the lower extremities.  Subsequent 
VA treatment records also show that the veteran continued to 
report a history of swelling or edema in both legs.

For example, in July 2002, the veteran reported a history of 
swelling in his feet and calves for years, which had become 
much worse in the past two days.  Examination revealed 1+ 
edema bilaterally.  The examiner noted an assessment of 
bilateral edema of the lower legs.  

Later that month, the veteran was seen for chest discomfort, 
which was found to possibly be an early sign of congestive 
heart failure.  In the report of that examination, it was 
again noted that the veteran also had chronic edema of the 
lower extremities.  The examiner indicated that the edema 
could be due to lymph obstruction from the veteran's prior 
inguinal hernia surgeries.

Although the VA physician who examined the veteran in 
November 2006 found that the veteran had recovered from his 
episode of sepsis without residuals, it does not appear that 
the physician discussed the possibility that the veteran's 
edema was related to the actual hernia surgery that led to 
the sepsis episode.  In light of the opinion noted in the 
July 2002 outpatient examination, the Board finds that 
another examination is necessary to address whether a 
relationship exists between the edema of the lower 
extremities and the hernia surgeries performed in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the swelling/edema of the 
lower extremities.  The claims folder, 
including all information received 
pursuant to the above requests, must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should review the veteran's 
medical history and conduct all necessary 
special studies or tests.  The examiner 
should conduct a thorough examination of 
the lower extremity, and indicate whether 
or not there are any objective 
indications of edema or swelling.  The 
examiner should also offer an opinion as 
to the etiology of the swelling and/or 
edema, to include commenting on whether 
it is attributable to a known clinical 
diagnosis.  If the examiner can not 
identify a disease or disability which 
causes symptoms of edema or swelling, the 
examiner should so state.  The examiner 
should specifically comment whether it is 
at least as likely as not that the 
veteran's swelling/edema of the lower 
extremities had its onset during a period 
of active service, or is related to his 
any event or injury in service, to 
include his bilateral inguinal hernia 
surgery or any complications related 
thereto, such as lymph obstruction.  The 
examiner should provide a rationale for 
all conclusions.  

2.  Readjudicate service connection for 
swelling of the feet and legs on a direct 
basis and as due to an undiagnosed 
illness.  If the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


